Case 2:19-cv-09034-CBM-KS Document 34 Filed 01/31/20 Page1of1 Page ID #:131

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 19-9034-CBM-(KSx) Date January 31, 2020

 

 

Title Key et al. v. Higgins p/k/a Juice WRLD et al.

 

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
NONE PRESENT NONE PRESENT
Proceedings: IN CHAMBERS- ORDER RE: STATEMENT OF FACT OF DEATH

The matter before the Court is the Statement of Fact of Death of Defendant Jarad A. Higgins
p/k/a Juice WRLD (“Higgins”) filed by Defendants. (Dkt. No. 31.)

The parties shall notify the Court, in writing, no later than February 10, 2020, whether
“substitution of the proper party” is necessary in light of the death of Defendant Higgins or whether the
action shall proceed “only . . . against the remaining parties” pursuant to Federal Rule of Civil Procedure
25(a).

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
